                                UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF PENNSYLVANIA

                                                       :
 In re:                                                :
                                                       :   Chapter 11
 INFRASTRUCTURE SOLUTION                               :
 SERVICES, INC.                                        :   Case No. 1:19-bk-03915-HWV
                                                       :
                                Debtor.                :
                                                       :
 Independence Blue Cross, LLC                          :
                      Movant                           :
 v.                                                    :
 Infrastructure Solution Services, Inc.                :
                      Respondent                       :
                                                       :

    NOTICE OF MOTION OF INDEPENDENCE BLUE CROSS, LLC TO COMPEL
     REJECTION OF EXECUTORY CONTRACT AND FOR ALLOWANCE OF
                     ADMINISTRATIVE EXPENSES

 Independence Blue Cross, LLC has filed a motion to compel the rejection of executory
 contracts for health insurance, and for the allowance of administrative expenses on
 September 17, 2020.

 If you object to the relief requested, you must file your objection/response by October 8,
 2020 with the Clerk of Bankruptcy Court, Ronald Reagan Federal Building, 228 Walnut
 Street Rm 320, Harrisburg, PA 17101 and serve a copy on movant’s counsel, Edmond M.
 George, Obermayer Rebmann Maxwell & Hippel LLP, Centre Square West, 1500 Market
 Street, Suite 3400, Philadelphia PA 19102, Edmond.George@Obermayer.com.

 If you file and serve an objection/response within the time permitted, a hearing will be held
 on October 20, 2020 at 9:30 a.m. at Ronald Reagan Federal Building, 228 Walnut Street Rm
 320, Harrisburg, PA 17101. If you do not file an objection/response within the time
 permitted the Court will deem the motion unopposed and proceed to consider the motion
 without further notice or hearing, and may grant the relief requested.


                                           OBERMAYER REBMANN MAXWELL & HIPPEL LLP

                                                           /s/ Edmond M. George
 Dated: September 17, 2020                                 Edmond M. George, Esq.
                                                           Centre Square West
                                                           1500 Market Street Suite 3400
                                                           Philadelphia, PA 19102-2101
                                                           Counsel for Movant


OMC\4840-8315-7195.v1-9/17/20

 Case 1:19-bk-03915-HWV                   Doc 150-1 Filed 09/17/20      Entered 09/17/20 15:58:35
                                          Desc Notice Page 1 of 1
